DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-105347, filed on 05/31/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 and 02/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A parameter estimation device configured to estimate a parameter of an equivalent circuit model of a secondary battery, the parameter estimation device comprising

a current acquisition unit configured to acquire a charge/discharge current of the secondary battery in a time-series manner;
an estimation unit configured to estimate the parameter on the basis of the voltage acquired by the voltage acquisition unit and the charge/discharge current acquired by the current acquisition unit; and 
a prohibition unit configured to prohibit the estimation of the parameter performed by the estimation unit, on the basis of the charge/discharge current acquired by the current acquisition unit or the voltage acquired by the voltage acquisition unit.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (machine).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, 
For example, a step of “to estimate the parameter on the basis of the voltage acquired by the voltage acquisition unit and the charge/discharge current acquired by the current acquisition unit” is treated by the Examiner as belonging to mental process or mathematical relationship and a step of “to prohibit the estimation of the parameter performed by the estimation unit, on the basis of the charge/discharge current acquired by the current acquisition unit or the voltage acquired by the voltage acquisition unit” is treated by the Examiner as belonging to mental process. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claims 9 and 10.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional elements/steps are: a voltage acquisition unit, a current acquisition unit, an estimation unit and a prohibition unit. The above additional elements/steps (hardware or software – units) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A parameter estimation device…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “a voltage acquisition unit…” and “a current acquisition unit…” are also recited in generality 
In claim 9, the additional elements/steps recite the similar additional elements/steps as of claim 1. The additional elements/steps (program/software – method) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A parameter estimation method…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “acquiring a voltage…” and “acquiring a charge/discharge…” are also recited in generality which seem to merely be gathering data and not really performing any kind of measurement to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 10, the additional element is: a non-transitory computer readable storage medium storing a computer program configured to cause a computer to. The above additional elements/steps (a non-transitory computer readable storage medium storing a computer program configured to cause a computer to – generic computer equipment) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “a non-transitory computer readable storage medium storing a computer program configured to cause a computer to…” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technology environment or field of use. The storage medium and the program recited are not qualified as particular machines; a generic computer equipment that is well understood and conventional and is significantly insufficient.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-8 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claim 1 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kato JP2015224919A.

Regarding claim 1, Kato JP2015224919A discloses: A parameter estimation device configured to estimate a parameter of an equivalent circuit model of a secondary battery, the parameter estimation device comprising (Kato, FIG. 1 is a schematic block diagram showing an electrical configuration of an apparatus 1 for estimating an equivalent circuit parameter of a vehicle secondary battery):
a voltage acquisition unit configured to acquire a voltage of the secondary battery in a time-series manner (Fig. 1,  The voltage value measuring unit 4 measures voltage of secondary battery 3 );  
a current acquisition unit configured to acquire a charge/discharge current of the secondary battery in a time-series manner (Fig. 1, A current value measuring unit 7 measures current of secondary battery 3 );
an estimation unit configured to estimate the parameter on the basis of the voltage acquired by the voltage acquisition unit and the charge/discharge current acquired by the current acquisition unit (Fig. 1, computing unit 8 (as an estimation unit) computes parameter values of the equivalent circuit model 9 of the secondary battery 3 using at least some or all of these values –voltage and current); and
a prohibition unit configured to prohibit the estimation of the parameter performed by the estimation unit, on the basis of the charge/discharge current acquired by the current acquisition unit or the voltage acquired by the voltage acquisition unit (Fig. 1 calculation unit 8, and Fig. 3 step S3 explains the use of current value i (t) by the calculation unit (as .

Regarding claim 3, Kato JP2015224919A discloses: The parameter estimation device according to 1, further comprising: a storage unit configured to store therein the charge/discharge current acquired by the current acquisition unit (Kato, JP2015224919A Fig. 1, the memory 8b has a storage area for storing measured current data); and
a first calculation unit configured to calculate a difference between the charge/discharge current acquired by the current acquisition unit and the charge/discharge current stored in the storage unit, wherein -4-New U.S. Patent Application the prohibition unit prohibits the estimation of the parameter when the difference calculated by the first calculation unit is smaller than a second threshold (Fig. 3, at step S3 the calculation unit 8 (as a first calculation unit for current) determines whether the current value i(t) is equal to or greater than a predetermined first gradient. When the vehicle is stopped, the current flowing through the load 2 is minimal (low). Then, since the current value i (t) becomes substantially constant, the calculation unit 8 determines NO in step S3 and exits the process shown in the figure).

Regarding claim 4, Kato JP2015224919A discloses: parameter estimation device according to 1, further comprising: a storage unit configured to store therein the voltage acquired by the voltage acquisition unit (Kato, Fig. 1, the memory 8b has a storage area for storing measured voltage data); and
a second calculation unit configured to calculate a difference between the voltage acquired by the voltage acquisition unit and the voltage stored in the storage unit, wherein the prohibition unit prohibits the estimation of the parameter when the difference calculated by the second calculation unit is smaller than a third threshold (Fig. 3 and 4 explains the timing chart showing in principle the current change and voltage change of the equivalent circuit model 9. FIG. 4 shows, as a reference example, a step response when the current value i (t) rapidly decreases to 0 [A] from the timing when the current value i (t) is a predetermined value for a certain time. And it can be learned from the figure the voltage also changes (lowers) in regard to current. The transient response characteristic of the equivalent circuit model 9 in this case can be expressed as the following equation (1) in principle when the current change timing is set to time zero. Fig. 3 explains the determination condition in step S7 is that the transient response characteristic is sufficiently settled in a steady state. When the calculation unit 8 (as a second calculation unit for voltage) determines that the determination condition of step S7 is satisfied, the calculation unit 8 turns off the target data storage flag (S8), and proceeds to the process of step S12 described later).

Regarding claim 5, Kato JP2015224919A discloses: The parameter estimation device according laim 1, further comprising: a storage unit configured to store therein the charge/discharge current acquired by the current acquisition unit and the voltage acquired by the voltage acquisition unit (Fig. 1, the measurement voltage data, the measurement temperature data, the measured current data is stored in the memory 8b);
a first calculation unit configured to calculate a difference between the charge/discharge current acquired by the current acquisition unit and the charge/discharge current stored in the storage unit (Fig. 1,  The calculation unit 8 includes, for example, an A / D conversion unit 8 a and a memory 8 b in a microcomputer. Fig. 3 at step S3 the calculation unit 8 determines whether the current value i(t) is equal to or greater than a predetermined first gradient); and 
 a second calculation unit configured to calculate a difference between the voltage acquired by the voltage acquisition unit and the voltage stored in the storage (Fig. 3 and 4 explains the timing chart showing in principle the current change and voltage change of the equivalent circuit model 9. FIG. 4 shows, as a reference example, a step response when the current value i (t) rapidly decreases to 0 [A] from the timing when the current value i (t) is a predetermined value for a certain time. And it can be learned from the figure the voltage also changes (lowers) in regard to current) unit, wherein 
-5-New U.S. Patent Application the prohibition unit prohibits the estimation of the parameter when the difference calculated by the first calculation unit is smaller than a second threshold  (When the vehicle is stopped, the current flowing through the load 2 is minimal (low). Then, since the current value i (t) becomes substantially constant, the calculation unit 8 determines NO in step S3 and exits the process shown in the figure)
and the difference calculated by the second calculation unit is smaller than a third threshold   (The transient response characteristic of the equivalent circuit model 9 in this case can be expressed as the following equation (1) in principle when the current change timing is set to time zero. Fig. 3 explains the determination condition in step S7 is that the transient response characteristic is sufficiently settled in a steady state. When the calculation unit 8 (as a second .

Regarding claim 6, Kato JP2015224919A discloses: The parameter estimation device according to claim 1, wherein the equivalent circuit model is represented by a combination of a resistor and a capacitor (Kato, Fig. 2, shows the equivalent circuit model consisting resistors and capacitors).

Regarding claim 9, Kato JP2015224919A discloses: A parameter estimation method for estimating a parameter of an equivalent circuit model of a secondary battery, the parameter estimation method comprising the steps of (Kato, FIG. 1 is a schematic block diagram showing an electrical configuration of an apparatus 1 for estimating an equivalent circuit parameter of a vehicle secondary battery): 
acquiring a voltage of the secondary battery in a time-series manner (Fig. 1,  The voltage value measuring unit 4 measures voltage of secondary battery 3 ); 
acquiring a charge/discharge current of the secondary battery in a time-series manner (Fig. 1, current value measuring unit 7 measures current of secondary battery 3 ); 
estimating the parameter on the basis of the acquired voltage and the acquired charge/discharge current (Fig. 1, computing unit 8 computes parameter values of the equivalent circuit model 9 of the secondary battery 3 using at least some or all of these values –voltage and current); and 
prohibiting the estimating of the parameter on the basis of the acquired charge/discharge current or the acquired voltage (Fig. 1 calculation unit 8, and Fig. 3 step S3 explains the use of current value I (t) by the calculation unit (as prohibition unit) to determine whether the current value has changed or not. When it evaluates that the current flowing through the load is minimal when the vehicle is at stop, the calculation unit 8 determines NO in step S3 and exits the process).

Regarding claim 10, Kato JP2015224919A discloses: A non-transitory computer readable storage medium storing a computer program configured to cause a computer to estimate a parameter of an equivalent circuit model of a secondary battery, the computer program causing the computer to perform the steps of (FIG. 1 is a schematic block diagram showing a configuration of an apparatus 1 for estimating an equivalent circuit parameter of a vehicle secondary battery, calculation unit 8 is a microcomputer includes a memory 8b):
acquiring a voltage of the secondary battery in a time-series manner (Fig. 1,  The voltage value measuring unit 4 measures voltage of secondary battery 3 ); 
acquiring a charge/discharge current of the secondary battery in a time-series manner (Fig. 1, A current value measuring unit 7 measures current of secondary battery 3 );
estimating the parameter on the basis of the acquired voltage and the acquired charge/discharge current (Fig. 1, computing unit 8 computes parameter values of the equivalent circuit model 9 of the secondary battery 3 using at least some or all of these values –voltage and current); and 
prohibiting the estimating of the parameter on the basis of the acquired charge/discharge current or the acquired voltage (Fig. 1 calculation unit 8, and Fig. 3 step S3 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato JP2015224919A as applied to claim 1 in view of Tomura US20100153038A1.
Regarding claim 2 Kato discloses: The parameter estimation device according to claim 1, However Kato does not teach wherein the prohibition unit prohibits the estimation of the parameter when an absolute value of the charge/discharge current is smaller than a first threshold.
Tomura teaches wherein the prohibition unit prohibits the estimation of the parameter when an absolute value of the charge/discharge current is smaller than a first threshold (Tomura, para [0025]- Further preferably, the change rate estimating unit stops (prohibits) the estimation of the parameter change rate when an absolute value of the battery current detected by the detecting unit is larger than a first reference value or when .
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Tomura into Kato for the purpose of obtaining better estimation of parameters by using an absolute value of the battery current value that is less than the first reference value as explained in Tamura.

Regarding claim 7 Kato discloses: The parameter estimation device according to claim 1, However Kato does not specifically teach wherein the estimation unit estimates the parameter according to a recursive least squares method.
Tomura teaches wherein the estimation unit estimates the parameter according to a recursive least squares method (Tomura, Fig. 7 A parameter change rate estimating unit 130 uses the recursive least-square method).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Tomura into Kato for the purpose of obtaining better estimation of parameters by using a recursive least squares method.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato JP2015224919A as applied to claim 1 in view of Itabashi, US20130185008A1.

Regarding claim 8 Kato discloses: The parameter estimation device according to claim 1, However Kato does not teach, wherein the estimation unit estimates the parameter by using a Kalman filter 
wherein the estimation unit estimates the parameter by using a Kalman filter (Itabashi, para [0092] explains the estimation error can be suppressed from becoming large when the state quantity and the parameter are estimated by using Kalman filter and others).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Itabashi into Kato for the purpose of obtaining better estimation of parameters by using a Kalman filter.

Conclusion                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





       /S.T./       Examiner, Art Unit 2863                


/NATALIE HULS/Primary Examiner, Art Unit 2863